EXHIBIT 99 PEOPLES BANCORP INC. – P.O. BOX 738 MARIETTA, OH45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Carol A. Schneeberger July 25, 2007 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. REPORTS SECOND QUARTER RESULTS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) announced today diluted earnings per share of $0.51 for the second quarter of 2007 on net income of $5.3 million.This compares to earnings of $0.52 per diluted share and net income of $5.5 million for the quarter ended June 30, 2006.On a year-to-date basis, net income totaled $11.0 million, and diluted earnings per share were $1.04, versus $11.5 million and $1.07 a year ago. “Our second quarter results were the result of our continued progress in growing non-interest revenues and deepening client relationships,” commented Mark F. Bradley, President and Chief Executive Officer.“However, the competitive forces within the financial services industry and the challenging interest rate environment combined to limit earnings growth, although net interest margin remained basically level in the second quarter.” For the three months ended June 30, 2007, net interest income was $13.3 million, unchanged from a year ago and down slightly compared to the first quarter of 2007.Net interest margin was 3.31% for the second quarter of 2007 versus 3.32% last quarter and 3.29% for 2006’s second quarter.Second quarter 2007 net interest income and margin were reduced by $211,000, or 5 basis points, from an adjustment to write off interest receivable.This difference was identified during an analysis of the investment portfolio and relates primarily to investment securities acquired in early 2003.Also in the second quarter, Peoples experienced commercial loan payoffs and prepayments of investment securities that lowered average earning assets.On a year-to-date basis compared to the first half of 2006, net interest income was flat, and net interest margin compressed two basis points to 3.32%. “Second quarter net interest income and margin benefited from relatively stable funding costs and the temporary positive change in the slope of the yield curve late in the second quarter,” said Carol A. Schneeberger, Chief Financial Officer and Treasurer.“In addition, one of the anticipated large commercial loan payoffs identified last quarter paid off later than originally projected.We also took advantage of attractive investment opportunities after the shift in the yield curve by purchasing approximately $50 million of investment securities, which more than offset the calls and maturities experienced during the quarter.All of these factors helped mitigate the loss of interest income from the sizeable loan and securities prepayments.In the second half of 2007, our net interest income and margin is expected to be challenged by the flattening of the yield curve after quarter-end and ongoing competition for loans and deposits.” In the second quarter of 2007, non-interest revenues totaled $7.9 million, up from $7.6 million a year ago.Key drivers of this growth were higher trust and investment income and increased e-banking revenues.Trust and investment income increased 15% from last year, due to growth in assets under management attributable in part to the addition of seasoned sales personnel.E-banking revenues experienced double-digit growth both for the second quarter and on a year-to-date basis, as a result of higher volume of debit card transactions.Another significant contributor to the year-over-year growth in non-interest income was higher insurance sales commission income. Increased production more than offset the impact of lower pricing margins; however, lower annual profit-sharing income in the first quarter compared to the same period a year ago resulted in an overall decrease in total insurance revenue through six months.Deposit account service charges were down 6% compared to the second quarter of 2006, but grew 3% compared to the first quarter, primarily as a result of a reduction in the amount of fees being waived. Total non-interest expense was $13.2 million and $26.5 million for the three and six months ended June 30, 2007, versus $12.6 million and $25.6 million for the same periods a year ago.These increases were due mostly to higher salary and benefit costs and additional occupancy and equipment expenses, offset by lower intangible amortization expense, marketing costs and professional fees.Executive severance payment costs of approximately $100,000, higher levels of full-time equivalent employees, increases in the cost of employee medical benefits and increases in sales commission expense due to growth in the sales of insurance and investment products, resulted in higher salary expense and related payroll costs.Additional maintenance costs and utilities expenses were the primary factors in the increased occupancy and equipment expense. Peoples' bankcard costs rose in 1 2007, reflecting increased customer activity, and are directly correlated with the higher related e-banking revenue.Compared to the first quarter of 2007, total non-interest expense was down slightly due to lower incentive compensation accrued for year-end payouts. Gross portfolio loan balances decreased $27.2 million during the second quarter of 2007, to $1.11 billion at quarter-end, due to the anticipated commercial loan payoffs that exceeded new originations.Consumer loan balances, excluding overdrafts, experienced another strong quarter, growing 4% since March 31, 2007.At June 30, 2007, Peoples’ serviced loan portfolio exceeded $172 million, up $9.8 million since year-end 2006. “Second quarter loan production was brisk, even though the $30 million of expected commercial loan payoffs caused contraction of portfolio balances,” added Schneeberger.“Our ability to grow loans in the second half of 2007 could be limited by aggressive competition for commercial loans from the capital markets and other institutions.” Peoples’ provision for loan losses was $847,000 for the second quarter of 2007, compared to $623,000 last quarter and $573,000 for the second quarter of 2006.Net loan charge-offs were $668,000 in the second quarter of 2007 versus $619,000 last quarter and net recoveries of $86,000 in the second quarter of 2006.At June 30, 2007, nonperforming loans totaled $7.4 million, or 0.67% of total loans, compared to $6.0 million, or 0.53%, at March 31, 2007, and $10.0 million, or 0.80%, at year-end 2006.The allowance for loan losses was $14.7 million, or 198.3% of nonperforming loans, at quarter-end, versus 241.3% and 145.0% at March 31, 2007, and December 31, 2006, respectively. “Compared to the first quarter of 2007, the higher loan loss provision was a result of increased checking overdrafts, plus a modest increase in overall losses estimated to be inherent in the loan portfolio,” said Schneeberger.“Loan delinquencies, including loans past due 30 days or more, remain low at 1.24% of total loans, and our allowance for loan losses was 1.33% of loans at June 30, 2007, compared to 1.28% at March 31, 2007.” At June 30, 2007, retail deposit balances, which exclude brokered deposits, were down $10.6 million from March 31, 2007, due mostly to a decline in high-cost certificates of deposit balances.Non-interest-bearing deposits grew $1.6 million during the second quarter, attributable to higher business deposit balances.Since year-end 2006, retail deposits have increased $32.1 million, due mostly to higher money market balances and non-interest-bearing deposits, while at the same time Peoples has reduced total brokered deposits by $62.5 million by utilizing alternative funding sources. Through six months of 2007, Peoples repurchased a total of 240,000 common shares at an average price of $28.15, or 56% of the total amount authorized under the previously announced 2007 Stock Repurchase Plan.This compares to total repurchases of 14,000 common shares at an average price of $28.00 in the first half of 2006. “In the second half of 2007, our focus will be quality loan growth and continued diversification of our revenues,” summarized Bradley.“We will continue to work through the short-term challenges presented by the interest rate environment.” Peoples Bancorp Inc. is a diversified financial products and services company with $1.9 billion in assets, 50 locations and 37 ATMs in Ohio, West Virginia and Kentucky.Peoples makes available a complete line of banking, investment, insurance, and trust solutions through its financial service units
